DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkelt et al. US 8,791,997 hereinafter referred to as Munkelt in view of Huang US 6,788,210 hereinafter referred to as Huang.
	In regards to claim 1, Munkelt teaches:
"An embedded system comprising: a pattern generation module to [generate a first pattern] wherein the pattern generation module is not a part of a computing device having an operating system" 
Munkelt Figures 3-5 teach projector 1 projecting a pattern 17 onto object 16.  Munkelt teaches in paragraph [0066] the control unit 13 thereupon actuates the imaging element of the projector 1 in order to form a sequence of stripe patterns 17.  The actuation of the imaging element is interpreted as pattern generation.  In paragraph [0089] Munkelt teaches a control 
"and a camera trigger module to generate a trigger signal and transmit the trigger signal to the camera to synchronize a projection of the first pattern onto the object by the projection device in accordance with the .... signal with an image capture operation of the camera”
Munkelt teaches in paragraph [0066] the control unit 13 thereupon actuates the imaging element of the projector 1 in order to form a sequence of stripe patterns 17, the control unit 13 emitting at the same time control signals to the cameras 2 and 3 in order to trigger a recording sequence respectively synchronised with the stripe patterns 17.
Munkelt does not explicitly teach:
"[a pattern generation module to] calculate first pattern data for a first pattern in response to a command received from the computing device; a transform module to generate a video signal from the first pattern data for transmission to the projection device" and “video signal”
Munkelt does not explicitly teach a video signal, however it would be inconceivable to those of ordinary skill that the system of Munkelt would not be compatible with conventional video technologies.  These limitations merely recite the explicit generation of a signal compatible with video and appear to be extra-solution activity that does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according 
For example, Huang Figure 1 and column 7 lines 23-25 teaches The signal generator 16 generates a digitally-interpretable fringe pattern signal that is received by the digital video projector 18 for conversion to an optical fringe pattern.  Huang column 7 lines 30-35 teaches that the signal generator may be any suitable computer.  It is further noted that computers do not perform any functions without a command.  Huang Figure 2 explicitly teaches the calculation algorithm used for calculating the pattern. The Examiner interprets that a digital video projector necessarily receives a video signal which requires that at some point the calculated pattern of Figure 2 must be converted to a video signal prior to projection.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Munkelt in view of Huang to include the features of "[a pattern generation module to] calculate first pattern data for a first pattern in response to a command received from the computing device; a transform module to generate a video signal from the first pattern data for transmission to the projection device" and “video signal” because surface contouring techniques can also help improve the accuracy of constructed models by introducing in-process or post-process inspection into the rapid prototyping process (Huang column 1 lines 35-40).
In regards to claim 3, Munkelt/Huang teaches all the limitations of claim 1 and further teaches:
“wherein the pattern generation module generates second pattern data for a second pattern while the projection device projects the first pattern onto the object”

In regards to claim 5, Munkelt/Huang teaches all the limitations of claim 1 and further teaches:
“wherein the pattern generation module, the transform module, and the camera trigger module are implemented using at least one of a micro controller unit, a digital signal processor, and a field programmable gate array.”
These particular IC chips are conventionally understood technologies that those of ordinary skill would consider to be routine implementations of the claimed modules.  The use of a micro controller unit, a digital signal processor, and a field programmable gate array do not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkelt in view of Huang in view of Herber US 2007/0229850 hereinafter referred to as Munkelt.
In regards to claim 2, Munkelt/Huang teaches all the limitations of claim 1 and further explicitly teach:
“wherein the pattern generation module calculates the pattern ....”
Huang Figure 1 and column 7 lines 23-25 teaches The signal generator 16 generates a digitally-interpretable fringe pattern signal that is received by the digital video projector 18 for conversion to an optical fringe pattern.  Huang column 7 lines 30-35 teaches that the signal generator may be any suitable computer.  It is further noted that computers do not perform any functions without a command.  Huang Figure 2 explicitly teaches the calculation algorithm used for calculating the pattern. The Examiner interprets that a digital video projector necessarily receives a video signal which requires that at some point the calculated pattern of Figure 2 must be converted to a video signal prior to projection.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Munkelt in view of Huang to include the features of "[a pattern generation module to] calculate first pattern data for a first pattern in response to a command received from the computing device; a transform module to generate a video signal from the first pattern data for transmission to the projection device" and “video signal” because surface contouring techniques can also help improve the accuracy of constructed models by introducing in-process or post-process inspection into the rapid prototyping process (Huang column 1 lines 35-40).
Munkelt/Huang do not explicitly teach:
“[generates the first pattern] in real time in response to a command from the computing device”

Herber teaches in paragraph [0042] the controller 54 triggers the geometry camera 26.  The pattern flash unit 28 projects a structured light pattern onto the 3D object 52 while the geometry camera 26 captures the geometry image of the 3D object 52, as shown in step 76.  Preferably, the geometry camera 26 triggers the pattern flash unit 28 through the sync cable 38.  Herber teaches in paragraph [0039] that the controller 54 may be a personal computer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Munkelt in view of Herber to include the features of “[generates the first pattern] in real time in response to a command from the computing device” because the known 3D image capture systems have many disadvantages, including low level of contrast between the structured light pattern and 3D object, slow image capture and lost image data (Herber paragraph [0010]).
In regards to claim 4, Munkelt/Huang teaches all the limitations of claim 1 and further teach:
“a communication module for receiving the command from the computing device”
Herber teaches in paragraph [0042] the controller 54 triggers the geometry camera 26.  The pattern flash unit 28 projects a structured light pattern onto the 3D object 52 while the geometry camera 26 captures the geometry image of the 3D object 52, as shown in step 76.  .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkelt in view of Huang in view of Nishioka et al. US 2012/0133902 hereinafter referred to as Nishioka.
In regards to claim 6, Munkelt/Huang teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the first pattern data is not stored in a memory of the embedded system”
Nishioka paragraph [0067] ad Figure 7 teaches arrangement pattern generation circuit 115a, a memory 115b storing arrangement patterns (patterns 1, 2 and 3) generated by the arrangement pattern generation circuit 115a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Munkelt/Huang in view of Nishioka to include the features of “wherein the first pattern is not stored in a memory of the apparatus” to provide a display and a portable projector each capable of reducing generation of speckle noise with a simple structure (Nishioka paragraph [0008]).
In regards to claim 7, Munkelt/Huang teaches all the limitations of claim 3 but does not explicitly teach:
“wherein neither the first pattern data nor the second pattern data is stored in a memory of the embedded system”
Nishioka paragraph [0067] ad Figure 7 teaches arrangement pattern generation circuit 115a, a memory 115b storing arrangement patterns (patterns 1, 2 and 3) generated by the arrangement pattern generation circuit 115a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Munkelt/Huang in view of Nishioka to include the features of “wherein the first pattern is not stored in a memory of the apparatus” to provide a display and a portable projector each capable of reducing generation of speckle noise with a simple structure (Nishioka paragraph [0008]).
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. As indicated in the rejection above, Munkelt teaches a control unit 13.  This unit (for example an embedded system).  As can be seen from Figures 3-5 the unit 13 is not part of the base unit 15 which includes a laptop.  The laptop necessarily has an operating system in order to function.  This is equivalent to a computing device having an operating system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422